DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11076385. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
- With respect to claims, the Patent ’85 disclosed an apparatus of a multi-link device (MLD), the apparatus comprising: processing circuitry; and memory, the processing circuitry (see claim 1, line 15-16 of Patent ‘85) configured to: receive one or more medium access control (MAC) service data unit (MSDUs) from another MLD in accordance with a block acknowledgement (BA) agreement for a traffic identifier (TID) (see claim 1, line 17-19 of Patent ‘85); encode a BA frame for transmission to the other MLD to acknowledge receipt of the MSDUs (see claim 1, lines 27-28 of Patent ‘85), the BA frame being a Multi-STA BlockAck variant encoded to include an association identifier (AID) TID information (AID TID) information subfield, a Block Ack Starting Sequence Control subfield, and a Block Ack Bitmap subfield (see claim 1, lines 32-35 of Patent ‘85), wherein the Block Ack Starting Sequence Control subfield includes a Fragment Number subfield (see claim 17 of Patent ‘85), and wherein the processing circuitry is configured to encode the Fragment Number subfield to indicate a BA bitmap subfield length and a maximum number of MSDUs or aggregated MSDUs (A-MSDUs) that can be acknowledged by the BA frame (see claim 11).  

- Regarding to the different between the Application and Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 2, the step “encode a BA frame for transmission to the other MLD to acknowledge receipt of the MSDUs” is not clear how the acknowledge is transmitted to the other MLD, but not another MLD (claim 2, line 4).  There is no connection between steps “received MSDUs from another MLD…. and transmission to the other MLD”.  Same rejection for claims 12 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-22 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Asterjadhi et al. (Pub. No. 20170310446).
- With respect to claims 2, 9, 12, 18, 19, Asterjadhi teaches an apparatus of a multi-link device (MLD), the apparatus comprising: processing circuitry; and memory, the processing circuitry configured to: receive one or more medium access control (MAC) service data unit (MSDUs) from another MLD in accordance with a block acknowledgement (BA) agreement for a traffic identifier (TID) (Fig. 5-6 where the STAs receive MSDU from AP); encode a BA frame for transmission to the other MLD to acknowledge receipt of the MSDUs (e.g. Fig. 2-4 Block ACK), the BA frame being a Multi-STA BlockAck variant encoded to include an association identifier (AID) TID information (AID TID) information subfield, a Block Ack Starting Sequence Control subfield, and a Block Ack Bitmap subfield (e.g fig. 3 block 316, 318 and 320), wherein the Block Ack Starting Sequence Control subfield includes a Fragment Number subfield (e.g. Fig. 3 block 322, 324), and wherein the processing circuitry is configured to encode the Fragment Number subfield to indicate a BA bitmap subfield length and a maximum number of MSDUs or aggregated MSDUs (A-MSDUs) that can be acknowledged by the BA frame (e.g. Fig. 4).  
	- With respect to claims 3, 13 and 20, Asterjadhi teaches wherein the MLD is a logical entity having more than one affiliated stations (STAs) (e.g. Fig. 5-6 with multiple STAs) and uses a single MAC address for transmission of the MSDUs across multiple links established with the other MLD (see par. 39, 47 single MPDU).  
- With respect to claim 4-5, 14-15 and 21-22, Asterjadhi teaches wherein the processing circuitry is configured to encode bits of the Fragment Number subfield to indicate a BA bitmap subfield length of 64 octets corresponding to a maximum number of 512 MSDUs that can be acknowledged (it is well known in the art the length of 64).  
- With respect to claim 6, 16, Asterjadhi teaches wherein the processing circuitry is configured to negotiate the BA agreement to determine a maximum BA bitmap size (see par. 40, 42, Fig. 8).  
- With respect to claim 7, 17, Asterjadhi teaches wherein the processing circuitry is to configure a size of the Block Ack Bitmap subfield of the BA frame to correspond to the BA bitmap size of the negotiated BA agreement (par. 42 fig. 4).  
- With respect to claim 8, Asterjadhi teaches wherein the affiliated STAs comprise extremely high throughput (EHT) stations (STAs) (see par. 40, 47).  
- With respect to claim 10, Asterjadhi teaches wherein the BA frame is encoded to indicate a starting SN for the MPDUs corresponding to the bits of the BA bitmap (e.g. Fig. 3 block 318 and 320). 
- With respect to claim 11, Asterjadhi teaches wherein as part of a multi-link setup process the processing circuitry is configured to: encode a multi-link association setup Request Frame that includes capability information of the affiliated STAs; and decode a multi-link setup association Response Frame received from the other MLD that included capability information of STAs affiliated with the other MLD (see Fig. 8).  PRELIMINARY AMENDMENTPage 5Serial Number:17/213,659Dkt: (AC3966-US-C1) 1884.876US2Filing Date: March 26, 2021

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471